Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baratam U.S. Pub 2015/0200651.

With regards to claim 12. Baratam(1) teaches a latch, comprising: 
one or more first logic gates having first switching structures configured to operate as two-state inversion logic (as shown in Baratam(1) figure 2, items 34, 50, and 54), and 
(as shown in Baratam(1) figure 2, items 36 and 52).

    PNG
    media_image1.png
    650
    462
    media_image1.png
    Greyscale


With regards to claim 16. The latch of claim 12, and Baratam(1) also teaches wherein the one or more second logic gates comprise tri- state inverters, and wherein the tri-state inversion logic is configured to operate as four- transistor (4T) inversion logic (as shown in Baratam(1) figure 2, items 36 and 52).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baratam U.S. Pub 2015/0200651 now referred to as Baratam(1), and further in view of Baratam U.S. Pub 2019/0028091 now referred to as Baratam(2).

With regards to claim 1. Baratam(1) teaches a device, comprising: 
logic circuitry having multiple inversion stages (as shown in Baratam(1) figure 2, item 2), 
wherein one or more of the multiple inversion stages are configured to operate as first inversion logic (34, 50, and 54), and 
(36 and 52) with a second number of transistors that is greater than the first number of transistors (36 and 52 have 4 transistors).
But does not teach first inversion logic with a first number of transistors.
Baratam(1) discloses the claimed invention except for disclosing inverters 34, 50, and 54 consist of 2 transistors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inverters would consist of a p-type and n-type transistor or 2 transistors since it was known in the art that the common arrangement for simple inverters consist of the two transistors being a p-type and an n-type as shown in Baratam(2) figure 3A, items 306A and 312A.


    PNG
    media_image2.png
    689
    490
    media_image2.png
    Greyscale


With regards to claim 2. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) also teaches wherein the logic circuitry comprises latch circuitry, and wherein the multiple inversion stages comprise configurable inversion stages that are implemented as two-state inverters or tri-state inverters (as shown in Baratam(1) figure 2, items 36 and 52 are tri-state inverters and 34, 50, and 54 are two state inverters).

With regards to claim 3. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(2) also teaches wherein the first inversion logic is configured to operate as two-transistor (2T) inversion logic (as shown in Baratam(2) figure 3A, items 306A and 312A).

With regards to claim 4. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) also teaches wherein the second inversion logic is configured to operate as tri-state inversion logic (as shown in Baratam(1) figure 2, items 36 and 52).

With regards to claim 5. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) also teaches wherein the second inversion logic is configured to operate as four-transistor (4T) inversion logic (as shown in Baratam(1) figure 2, items 36 and 52).

With regards to claim 6. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) and Baratam(2) also teach wherein: 
the first number of transistors comprises two transistors (as shown in Baratam(2) figure 3A, items 306A and 312A), and 
the second number of transistors comprises three or more transistors (as shown in Baratam(1) figure 2, items 36 and 52).

With regards to claim 7. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) and Baratam(2) also teach wherein: 
the first number of transistors comprises one p-type transistor and one n-type transistor (as shown in Baratam(2) figure 3A, items 306A (P5 and N4) and 312A (P10 and N9)), and 
the second number of transistors comprises two p-type transistors and two n-type transistors (as shown in Baratam(1) figure 2, items 36 (top 2 transistors p-type and bottom two n-type) and 52 (top 2 transistors p-type and bottom two n-type)).

With regards to claim 8. Baratam(1) and Baratam(2) disclose the device of claim 1, and Baratam(1) also teaches wherein the device comprises multiple transmission gates including a first transmission gate coupled to a first input of the logic circuitry (as shown in Baratam(1) figure 2, item 25 receives input D) and a second transmission gate coupled to a second input of the logic circuitry (as shown in Baratam(1) figure 2, item 26 receives input SI).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baratam U.S. Pub 2015/0200651 now referred to as Baratam(1) as applied to claim 12 above, and further in view of Baratam U.S. Pub 2019/0028091 now referred to as Baratam(2).

With regards to claim 13. Baratam(1) discloses the latch of claim 12, but Baratam(1) does not teach wherein the first switching structures have a first number of transistors, and wherein the second switching structures have a second number of transistors that is greater than the first number of transistors.
However Baratam(1) discloses the claimed invention except for wherein the first switching structures have a first number of transistors, and wherein the second switching structures have a second number of transistors that is greater than the first number of transistors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inverters would consist of 2 transistors and Baratam(1) does teach in figure 3A, items 36 and 52 the tri-state inverters consist of 4 transistor resulting in the second structures having a greater number of transistors than the first structure since it was known in the art that the common arrangement for simple inverters consist of the two transistors being a p-type and an n-type as shown in Baratam(2) figure 3A, items 306A and 312A.


With regards to claim 14. Baratam(1) and Baratam(2) disclose the latch of claim 13, and Baratam(1) and Baratam(2) also teach wherein: 
(as shown in Baratam(2) figure 3A, items 306A and 312A), and 
the second number of transistors comprises three or more transistors (as shown in Baratam(1) figure 2, items 36 and 52).

With regards to claim 15. Baratam(1) discloses the latch of claim 12, and Baratam(1) also teaches wherein the one or more first logic gates comprise two- state inverters (as shown in Baratam(1) figure 2, items 34, 50, and 54), but Baratam(1) does not teach wherein the two-state inversion logic is configured to operate as two-transistor (2T) inversion logic.
However Baratam(1) discloses the claimed invention except for disclosing inverters 34, 50, and 54 consist of 2 transistors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inverters would consist of a p-type and n-type transistor or 2 transistors since it was known in the art that the common arrangement for simple inverters consist of the two transistors being a p-type and an n-type as shown in Baratam(2) figure 3A, items 306A and 312A.


With regards to claim 17. Baratam(1) discloses the latch of claim 12, and Baratam(1) also teaches wherein: 
the second switching structures comprise at least two p-type transistors and at least two n-type transistors (as shown in Baratam(1) figure 2, items 36 (top 2 transistors p-type and bottom two n-type) and 52 (top 2 transistors p-type and bottom two n-type)).
But does not teach the first switching structures comprise at least one p-type transistor and at least one n-type transistor.
However Baratam(1) discloses the claimed invention except for disclosing inverters 34, 50, and 54 consist of at least one p-type transistor and at least one n-type transistor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inverters would consist of a p-type and n-type transistor or 2 transistors since it was known in the art that the common arrangement for simple inverters consist of the two transistors being a p-type and an n-type as shown in Baratam(2) figure 3A, items 306A and 312A.


With regards to claim 18. Baratam(1) teaches a method, comprising: 
fabricating logic circuitry with multiple inversion stages (as shown in Baratam(1) figure 2, item 2), 
configuring one or more of the multiple inversion stages to operate as first inversion logic (34, 50, and 54), 
configuring one or more of the multiple inversion stages to operate as second inversion logic (36 and 52) with a second number of transistors that is greater than the first number of transistors (36 and 52 have 4 transistors).
But does not teach first inversion logic with a first number of transistors



With regards to claim 19. Baratam(1) and Baratam(2) disclose the method of claim 18, and Baratam(1) and Baratam(2) also teach wherein: 
the first number of transistors comprises two transistors (as shown in Baratam(2) figure 3A, items 306A (P5 and N4) and 312A (P10 and N9)), and 
the second number of transistors comprises three or more transistors (as shown in Baratam(1) figure 2, items 36 (top 2 transistors p-type and bottom two n-type) and 52 (top 2 transistors p-type and bottom two n-type)).

With regards to claim 20. Baratam(1) and Baratam(2) disclose the method of claim 18, and Baratam(1) also teaches wherein: 
the first inversion logic is configured to operate as two-state inversion logic (as shown in Baratam(2) figure 3A, items 306A and 312A), and 
the second inversion logic is configured to operate as tri-state inversion logic (as shown in Baratam(1) figure 2, items 36 and 52).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 9. The device of claim 1, wherein the multiple inversion stages comprise a first inversion stage, a second inversion stage, a third inversion stage and a fourth inversion stage, wherein: 
the first inversion stage is coupled between an output of the second inversion stage and an input of the third inversion stage; 
the second inversion stage is coupled between a first input of the logic circuitry and a first output of the logic circuitry; 
the third inversion stage is coupled between a second input of the logic circuitry and a second output of the logic circuitry; and 
the fourth inversion stage is coupled between an output of the third inversion stage and an input of the second inversion stage.
	Claims 10 and 11 are objected to based upon their dependency upon claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Warnock U.S. Pub 2017/0030968 – Latch with inverters and tri-state inverters
Jung U.S. Pub 2012/0223739 – Latch with inverters and tri-state inverters
Nam U.S. Pub 2006/0092716 – Latch with inverters and tri-state inverters

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844